DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/24/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18290014.2, filed on 02/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
FIG. 7: Although the specification states what each of the method steps correspond to, the examiner recommends placing text within the boxes of this figure to provide clarity. This will enable readers to view this figure without having to look to the specification each time they want to know what process is being performed in each of the steps.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-11, 13, and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claims 1, 13 and 20, these claims recite “in response to the first user input generate second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition”. However, the term “a portion of the 3D ultrasound image” is a relative term which renders the claim indefinite. This terms is not defined by the claim is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which this portion is replaced. For example, when stated in this way, under broadest reasonable interpretation, the portion of the 3D ultrasound image that is replaced by the additional ultrasound acquisition can encompass the region of interest in the 3D image, a corner of the image, or the entire image and still read on the claim. The examiner recommends clarifying which portion of the 3D image is being replaced. 
Regarding dependent claims 2-3, 5-11 and 15-19, these claims do not provide further clarification to the term “a portion”, therefore, these claims inherit the rejection under 35 U.S.C. 112(b) for the reasons stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Van Rens et al. WO 2017/076758 A1 “Van Rens” and further in view of Tsymbalenko US 20150209013 A1 “Tsymbalenko”.
In regard to claims 1, 13 and 20, Van Rens discloses “A method of providing a three-dimensional, 3D, ultrasound image along with an additional ultrasound acquisition, the method comprising” (Claim 1) and “A three-dimensional (3D) ultrasound image processing system adapted to” (Claim 13) (“The invention relates to an ultrasound system for providing an ultrasound image of a volumetric region comprising a region of interest […] a beamformer coupled to the array and adapted to control the ultrasound beam steering and provide an ultrasound image data of the volumetric region. […] The present invention further relates to a method of variable frequency ultrasound imaging of a volumetric region using such an ultrasound system” [Page 1, Lines 2-16]. In this case, the volumetric ultrasound image constitutes a three-dimensional, 3D ultrasound image. Furthermore, since the ultrasound image of the volumetric region comprises a region of interest, under broadest reasonable interpretation, this region of interest constitutes an additional ultrasound acquisition. Additionally, Van Rens discloses “A method of providing ultrasound images at variable frequencies of a volumetric region comprising a region of interest […]” [Claim 13].);
“A non-transitory computer readable medium storing instructions for providing a three-dimensional (3D) ultrasound image along with an additional ultrasound acquisition that, when executed by a processing system, cause the processing system to:” (Claim 20) (“A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium, supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems” [Page 22, Lines 19-22]. Therefore, the computer program can be stored on a suitable medium (i.e. a non-transitory computer-readable storage medium) having computer-readable code embodied therewith, the computer-readable program code configured to perform all of the steps of claim 1.);
“an ultrasound probe configured to capture ultrasound images; an ultrasound probe tracker configured to monitor and record locations of the ultrasound probe capturing the ultrasound images; a 3D ultrasound image display; and an ultrasound image processing system configured to:” (Claim 13); “obtain(ing) a 3D ultrasound image of a volume from an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker” (Claim 1); “obtaining a 3D ultrasound image of a volume from using the ultrasound probe” (Claim 13); “receive a 3D ultrasound image of a volume from an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker” (Claim 20) (“FIG. 1 shows schematically and exemplarily an ultrasound system 100 for variable frequency imaging of a volumetric region in accordance with the principles of the present invention. A probe 10 comprises an array 14 of variable frequency ultrasound transducers such as capacitive micromachined ultrasound transducers (CMUTs).  […] The transducers of the array 14 transducer are coupled to a beamformer 64, which controls a steering of the ultrasound beams transmitted by the CMUTs of the array transducer 14. […] The probe 10 may further include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared of other type of sensor. […] The fully beam-formed signal (i.e. coherent echo signals along the beams) represent ultrasound image data, which are processed […] The ultrasound image signals may be further converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor 74 and displayed on a display 18” [Page 6, line 21-Page 8, line 2]. Therefore, the system includes an ultrasound probe configured to capture ultrasound images i.e. obtaining a 3D ultrasound image (i.e. volumetric image) from an ultrasound imaging system. Furthermore, the system includes a probe 10 (i.e. and ultrasound probe) and an ultrasound probe tracker (i.e. the position sensor 52 in combination with the transducer position detector 54) configured to monitor and record locations of the ultrasound probe capturing the ultrasound images. Furthermore, the device shown in FIG. 1 includes a display 18 (i.e. a 3D ultrasound image display) and a graphic processor 74 (i.e. an ultrasound image processing system).);
“obtain(ing), from the ultrasound imaging system, an additional ultrasound acquisition of a portion of interest of the volume” (Claim 1) and “identifying a location of the additional ultrasound acquisition relative to the 3D ultrasound image” (Claim 1); “obtain an additional ultrasound acquisition of a portion of interest of the volume using the ultrasound probe” (Claim 13) and “receive an additional ultrasound acquisition of a portion of interest of the volume from the ultrasound imaging system; receive a location of the additional ultrasound acquisition relative to the 3D ultrasound image” (Claim 20) (“A region of interest identifier 72 is coupled to the image processor 68 and, based on analyses of the ultrasound image data, is adapted to identify a region of interest 82 within the volumetric field of view 131 […] [Page 8, line 3-5]. Thus, since the region of interest identifier is adapted to identify a region of interest within the volumetric field of view, under broadest reasonable interpretation, the region of interest identifier 72 performs the step of obtaining, from the ultrasound imaging system, an additional ultrasound acquisition of a portion of interest of the volume and identifying a location of the additional ultrasound acquisition relative to the 3D ultrasound image (i.e. the volumetric field of view).); and
“after obtaining the 3D ultrasound image and obtaining the additional ultrasound acquisition: generate(ing) first display data for the 3D ultrasound image” (Claims 1 and 13) and “after receiving the 3D ultrasound image and the additional ultrasound acquisition: generate first display data for display of the 3D ultrasound image” (Claim 20) (“The ultrasound image signals may be further converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor and displayed on a display 18” [Page 7, line 33-Page 8, line 2]. Therefore, the graphic processor 74 generates first display data for the 3D ultrasound image.);
“receive(ing) a first user input” (Claims 1, 13, 20) (“The ultrasound imaging system 100 may be controlled by a user interface 38. In particular the user interface 38 can be connected to the ROI identifier 72 or directly to the image analyses unit 68’ permitting a manual selection of the ROI 82’ based on the ultrasound image displayed on the display” [Page 8, Lines 6-9]. Therefore, through the user interface 38, the user can provide a first user input (i.e. manual selection of the ROI 82’).);
Van Rens does not teach “in response to the first user input, generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition” (Claims 1 and 20); “in response to the first user input, generate second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition an identified location of the additional ultrasound acquisition” (Claim 13) and “displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” (Claim 1); “display on the 3D ultrasound image display the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the identified location of the additional ultrasound acquisition based on the second display data” (Claim 13) and “cause the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition to be displayed based on the second display data” (Claim 20). 
Tsymbalenko teaches “in response to the first user input, generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition” (Claims 1 and 20); “in response to the first user input, generate second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition an identified location of the additional ultrasound acquisition” (Claim 13) and “displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” (Claim 1); “display on the 3D ultrasound image display the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the identified location of the additional ultrasound acquisition based on the second display data” (Claim 13) and “cause the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition to be displayed based on the second display data” (Claim 20) (“At 502, the method 500 includes receiving user inputs from a user input device having user selectable elements to control a display” [0049] and “At 504, the method 500 includes determining whether a side-by-side display mode was selected. For example, the display circuit 198 may receive from the user, using the user interface 142 and/or the labels 440, a display section such as the side-by side configuration 420 or 422 of the overlaid configuration 424. […] If the overlay display mode was selected, at 506, the method 500 overlays the SEI and the SWEI to form the single image 450 as described above” [0050]. The SEI image, in this case, is a strain elastography ultrasound image and the SWEI image is a shear-wave elastography ultrasound image. The SEI image is being interpreted to represent first display data and the SWEI image is being interpreted to represent second display data. Since the method involves receiving a user input and determines whether an overlay configuration has been selected and overlays images, under broadest reasonable interpretation, the method carried out by the system performs the step of generating second display data for replacing a portion of the 3D ultrasound image of the first display data (i.e. the SEI image) with the additional ultrasound acquisition (i.e. the SWEI image) at the location of the additional ultrasound acquisition and displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the [identified] location of the additional ultrasound acquisition based on the second display data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Tsymbalenko in order to allow the physician to view both images concurrently, such that the region of interest in each image is aligned [Tsymbalenko: Claim 18]. An overlay display mode is one of a finite number of ultrasound image display modes with which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject. 
Regarding claims 2 and 15-16, due to their dependence on claims 1, 13 and 15, respectively, these claims inherit the references disclosed therein. That being said, Van Rens discloses “wherein, the first display data is for display of the 3D ultrasound image and a user-selectable marker, a display location of the user-selectable marker being based on the location of the additional ultrasound acquisition” (Claims 2 and 15) and “receiving the first user input comprises receiving a first user input in response to the user selecting the user-selectable marker” (Claim 2) and “wherein the first user input is received in response to selection of the user-selectable  marker” (Claim 16) (“In yet another embodiment, the ultrasound system further comprises a user interface coupled to the ROI identifier and responsive to a user manual selection of the ROI and the high intensity region within the volumetric region, the user interface is further adapted to adjust at least one of the beam steering parameters upon the user manual selection. This gives the user an opportunity to manually select both the location of the ROI and the high intensity region in the ultrasound image” [Page 4, lines 9-14] and “In FIG. 14 illustrates a workflow 200 for variable frequency image acquisition in accordance to the present invention. At step 201 the volumetric field of view 131 comprising the wide view 80 is images. In step 202 the ROI 82 is detected by the identifier, the automatic detection can be performed based on distinguishing anatomy feature 30, for example, or based on the user input” [Page 20, lines 30-35]. In order for the user to manually select the ROI within the volumetric region (i.e. the 3D ultrasound image) under broadest reasonable interpretation, the first display data had to have included a user-selectable marker, the display location of the user-selectable marker being based on the location of the additional ultrasound acquisition. Additionally, since the ROI 82 can be detected based on the distinguished anatomy feature e 30 based on the user input, under broadest reasonable interpretation, the method involves the step of receiving a first user input comprising receiving a first user input in response to the user selecting the user-selectable marker.). 
In regard to claims 3 and 17, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Van Rens discloses “further comprising determining an orientation of the additional ultrasound acquisition with respect to the 3D ultrasound image, wherein displaying the additional ultrasound acquisition is based on the determined orientation of the additional ultrasound acquisition” (Claim 3) and “wherein the ultrasound image processing system is further configured to determine an orientation of the additional ultrasound acquisition with respect to the 3D ultrasound image, and wherein the 3D ultrasound image display is configured to displaying the additional ultrasound acquisition further based on the determined orientation of the additional ultrasound acquisition” (Claim 17) (“The selected ROI 82 is displayed at the increased imaging frequency in the detail view 132’. Since the penetration depth of the ultrasound beams with relatively high frequency is reduced compared to the penetration depth of the ultrasound beams with the relative low frequency, an upper frequency limit of the relatively high frequency range will be limited to a depth (distance to the probe) at which the ROI is located and will be considered by the image processor 68 during its computation. […] “The system 100 may first acquire ultrasound data of the volumetric field of view with the relatively low beam frequencies, thus providing surrounding context of the volumetric region, and further “zoom-in” to the ROI 82’ upon its identification. At this stage the obtained low frequency image would be also processed in order to identify the strong reflectors, the beam steered within the identified ROI, would be adjusted in accordance to the optimal ultrasound image acquisition” [Page 16, Line 22-Page 17, line 2]. Thus, since the selected ROI can be used to determine the frequency used to obtain ultrasound imaging data to be processed by the image processor 68 and the beam can be steered to the identified ROI, under broadest reasonable interpretation, the method had to have determined an orientation of the additional ultrasound acquisition with respect to the volumetric data (i.e. the 3D ultrasound image), wherein the display of the additional ultrasound acquisition is based on the determined orientation of the additional ultrasound acquisition.).
In regard to claims 5 and 18, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Van Rens discloses “wherein identifying the location of the additional ultrasound acquisition comprises obtaining the location from the ultrasound probe tracker” (Claim 5) and “wherein ultrasound probe tracker provides the identified location of the additional ultrasound acquisition” (Claim 18) (“The probe 10 may further include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor” [Page 7, Lines 18-21]. Therefore, the position sensor 52 in combination with the transducer position detector constitutes an ultrasound probe tracker is used to identify a location of the additional ultrasound acquisition (i.e. the ROI).).
In regard to claims 6 and 11, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Van Rens discloses “further comprising: obtaining, from the ultrasound imaging system, a plurality of additional ultrasound acquisitions of different portions of interest of the volume” and “identifying respective additional locations of the additional ultrasound acquisitions relative to the 3D ultrasound image” (Claim 6) and “wherein: obtaining the additional ultrasound acquisition comprises obtaining a plurality of additional ultrasound acquisitions of respective portions of interest of the volume”; “identifying a location of the additional ultrasound acquisition comprises identifying, for each additional ultrasound acquisition, a respective location of the additional ultrasound acquisition with respect to the 3D ultrasound image” (Claim 11) (“In another embodiment of the present invention the image processor is adapted to process the ultrasound image data and identify a location of a high intensity region within the volumetric region. If the volumetric region has sources of the high intensity reflection (strong reflectors), these sources would appear in the ultrasound image data as the regions of high intensity. […] The identified location of the strong reflectors, for example r1 and r2 in FIG. 5 are analyzed by the interferer analyzer 69, which is further adapted to compare the directions (characterized with angles Θ4 and Θ5) of the reflected ultrasound echoes, originating from the reflectors, with the main beam steering angle β at the operation frequency used to scan the ROI” [Page 10, Line 26-Page 11, Line 1]. In this case, the identified locations r1 and r2 constitute a plurality of additional ultrasound acquisitions of different portions of interest of the volume. Furthermore, since the image processor identified these locations of high intensity within the volumetric region (i.e. the 3D image), under broadest reasonable interpretation, the image processor performs the step of identifying a location of each additional ultrasound acquisition relative to the 3D ultrasound image.);
Van Rens does not teach “wherein generating the second display data further comprises replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions; and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the respective additional locations based on the second display data” (Claim 6) or “generating the second display data comprises generating display data for replacing another portion of the 3D ultrasound image with a selection of the additional ultrasound acquisitions by a 3D ultrasound image display, with the display of the selection of additional ultrasound acquisitions being based on the location of each selected additional ultrasound, acquisition, wherein the selection of the additional ultrasound acquisitions comprises fewer than the total number of additional ultrasound acquisitions” (Claim 11). 
Tsymbalenko teaches “wherein generating the second display data further comprises replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions; and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the respective additional locations based on the second display data” (Claim 6) or “generating the second display data comprises generating display data for replacing another portion of the 3D ultrasound image with a selection of the additional ultrasound acquisitions by a 3D ultrasound image display, with the display of the selection of additional ultrasound acquisitions being based on the location of each selected additional ultrasound, acquisition, wherein the selection of the additional ultrasound acquisitions comprises fewer than the total number of additional ultrasound acquisitions” (Claim 11) (“At 502, the method 500 includes receiving user inputs from a user input device having user selectable elements to control a display” [0049] and “At 504, the method 500 includes determining whether a side-by-side display mode was selected. For example, the display circuit 198 may receive from the user, using the user interface 142 and/or the labels 440, a display section such as the side-by side configuration 420 or 422 of the overlaid configuration 424. […] If the overlay display mode was selected, at 506, the method 500 overlays the SEI and the SWEI to form the single image 450 as described above” [0050]. The SEI image, in this case, is a strain elastography ultrasound image and the SWEI image is a shear-wave elastography ultrasound image. The SEI image is being interpreted to represent first display data and the SWEI image is being interpreted to represent second display data. Furthermore, regarding a plurality of additional ultrasound acquisitions, Tsymbalenko discloses “The thumbnail configuration 426 displays a series of image frames from the one or more ultrasound imaging methods, such as SWEI or SEI. The thumbnail configuration 426 allows a user to view multiple image frames and select particular image frames to be viewed in another display layout (e.g., side-by-side configuration 420 and 422 or overlaid configuration 424)” [0047]. In order for multiple image frames to be displayed such that a particular image frame can be selected for display in the overlaid configuration, under broadest reasonable interpretation, a plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions had to have been acquired.
Since the method involves receiving a user input and determines whether an overlay configuration has been selected and overlays images, under broadest reasonable interpretation, the method carried out by the system performs the step of replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions; and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the respective additional locations based on the second display data generating second display data for replacing a portion of the 3D ultrasound image of the first display data (i.e. the SEI image) with the additional ultrasound acquisition (i.e. the SWEI image) at the location of the additional ultrasound acquisition and displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the [identified] location of the additional ultrasound acquisition based on the second display data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Tsymbalenko in order to allow the physician to view both images concurrently, such that the region of interest in each image is aligned [Tsymbalenko: Claim 18]. An overlay display mode is one of a finite number of ultrasound image display modes with which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject. 
In regard to claims 7 and 8, due to their dependence on claim 6, these claims inherit the references disclosed therein. That being said, Van Rens discloses “wherein the displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions […]: sequentially displaying each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective locations of each of the additional ultrasound acquisitions” (Claim 7) and “wherein displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions […]: sequentially displaying each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective time at which each additional ultrasound acquisitions was captured by the ultrasound imaging system” (Claim 8) (As established in claim 6, the identified locations of the strong reflectors, for example r1 and r2, constitutes additional ultrasound acquisitions. Furthermore, Van Rens discloses “An embedded real time high frequency detail view 132’ image is generated simultaneous to a real time low frequency wide view 80 image. This has the advantage that the surrounding context is still imaged (albeit at lower resolution) in real time with relatively higher depth to allow for example orientation and navigation of tools that occur in the periphery of the ROI. It is also possible to obtain similar images if the CMUT array 14 is a phased array as shown in FIG. 10a and FIG. 10c […] If both views: the detail view 132’ of the ROI 82’ and the wide view 80 are updated in real time, the system comprising the phased array can continually acquire first all lines of the volumetric field of view 131 volume at low frequency and then all lines [of] volumetric region 132 surrounding the identified ROI 82 with higher frequency” [Page 17, Line 30-Page 18, Line 8]. Thus, since the detail view 132’ and the wide view 80 images can be updated in real time by the phased array continually acquiring line data in the volumetric field 131, under broadest reasonable interpretation, the processor had to have performed the step of generating second display data for display of the 3D ultrasound image and sequential display of each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective location of each of the additional ultrasound acquisitions or on the respective time at which each additional ultrasound acquisitions was captured by the ultrasound imaging system.).
Van Rens does not teach that the additional ultrasound acquisitions are “overlaying the 3D ultrasound image”.
Tsymbalenko teaches that the additional ultrasound acquisitions are “overlaying the 3D ultrasound image” (“At 502, the method 500 includes receiving user inputs from a user input device having user selectable elements to control a display” [0049] and “At 504, the method 500 includes determining whether a side-by-side display mode was selected. For example, the display circuit 198 may receive from the user, using the user interface 142 and/or the labels 440, a display section such as the side-by side configuration 420 or 422 of the overlaid configuration 424. […] If the overlay display mode was selected, at 506, the method 500 overlays the SEI and the SWEI to form the single image 450 as described above” [0050]. The SEI image, in this case, is a strain elastography ultrasound image and the SWEI image is a shear-wave elastography ultrasound image. The SEI image is being interpreted to represent first display data and the SWEI image is being interpreted to represent second display data. Furthermore, regarding a plurality of additional ultrasound acquisitions, Tsymbalenko discloses “The thumbnail configuration 426 displays a series of image frames from the one or more ultrasound imaging methods, such as SWEI or SEI. The thumbnail configuration 426 allows a user to view multiple image frames and select particular image frames to be viewed in another display layout (e.g., side-by-side configuration 420 and 422 or overlaid configuration 424)” [0047]. In order for multiple image frames to be displayed such that a particular image frame can be selected for display in the overlaid configuration, under broadest reasonable interpretation, a plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions had to have been acquired.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Tsymbalenko in order to allow the physician to view both images concurrently, such that the region of interest in each image is aligned [Tsymbalenko: Claim 18]. An overlay display mode is one of a finite number of ultrasound image display modes with which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject. 
In regard to claims 9 and 19, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Van Rens discloses “further comprising: receiving a second user input”; “identifying a location of a region of interest in the 3D ultrasound image based on the second user input”; “obtaining information about the region of interest”; and “generating display data for display of the 3D ultrasound image and the information about the region of interest, with the display of the information about the region of interest being based on the location of the region of interest” (Claim 9) and “where the ultrasound image processing system is further configured to: receive a second user input; identify a location of a region of interest in the 3D ultrasound image based on the second user input; obtain information about the region of interest; and generate display data for display of the 3D ultrasound image and the information about the region of interest on the 3D ultrasound image display, with the display of the information about the region of interest being based on the identified location of the region of interest” (Claim 19) (“Further a user via the user interface 38 can also select a desired frequency within a variable frequency range of the array, with which the user wishes the ROI to be images. This user input, such as location and size of the ROI 82’ within the volumetric field of view 131 and the desired ROI imaging frequency, is communicated by the image analyses unit 68’ to the transducer frequency controller 62. In the present embodiment the user identified parameters are exchanged between the ROI identifier 72 and the image processor 68, wherein the image processor computes coordinates of the ROI 82’ and a volumetric region 132 surrounding the identified ROI in the volumetric field of view 131 based on identification data provided by the ROI identifier 72” [Page 8, Lines 9-18] and “The ultrasound image signals may further [be] converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor 74 and displayed on a display 18” [Page 7, Line 33-Page 8, Line 2]. Thus, since the user can provide a further input of a desired frequency, under broadest reasonable interpretation, the user can provide a second user input. Furthermore, since the variable frequency can be used within the ROI, under broadest reasonable interpretation, the location of a region of interest in the 3D ultrasound image based on the second user input had to have been identified. Additionally, since the image processor 68 can use the user identified parameters to compute coordinates of the ROI 82’ and the volumetric region 132 surrounding the identified ROI and the graphic processor 74 can convert ultrasound image signals for display, under broadest reasonable interpretation, the image processor can obtain information about the region of interest and generate display data for display of the 3D ultrasound image and the information about the region of interest, with the display of the information about the region of interest being based on the location of the region of interest.). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Rens et al. WO 2017/076758 A1 “Van Rens” and Tsymbalenko US 20150209013 A1 “Tsymbalenko” as applied to claims 1-3, 5-9 and 11, 13 above, and further in view of Huang et al. US 2015/0190120 A1 “Huang”.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Van Rens and Tsymbalenko does not explicitly teach “further comprising: receiving a third user input; and modifying the additional ultrasound acquisition based on the third user input”.
Huang is within the same field of endeavor and relates to systems and methods for processing ultrasound images [Abstract] Likewise, Huang discloses “further comprising: receiving a third user input; and modifying the additional ultrasound acquisition based on the third user input” (“According to an embodiment of the present invention, the second ROI may be generated in different ways according to different clinical applications. In this embodiment, before generating the second ROI at step 240, the method may further comprise receiving a second input from the user […] And, in an example, a third input may be received from the user, and the second ROI may be adjusted according to the third input received from the user” [0055]. Therefore, the method involves receiving a third user input and modifying the additional ultrasound acquisition (i.e. the second ROI) based on the third user input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Van Rens so as to include the step of receiving a third user input and modifying the additional ultrasound acquisition based on the third user input as disclosed in Huang in order to allow the user to have more control over the position of the region of interest within the 3D ultrasound image. By allowing for a third user input to modify the additional ultrasound acquisition the user can obtain information from different portions within the volume image. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the additional ultrasound acquisition.
Response to Arguments
Applicant’s arguments, see Remarks page 10-11, filed 03/24/2022, with respect to the objections to the drawings have been fully considered however, the examiner notes that although the applicant states that a replacement sheet for FIG. 7 has been attached, this replacement sheet is not found within the documents filed with the remarks filed 03/24/2022. The examiner maintains that the inclusion of text within the boxes would allow for more a better understanding of the invention. Therefore, the examiner respectfully maintains the objection to the drawings.
Applicant’s arguments, see Remarks page 11, filed 03/24/2022 with respect to the objections to the specification and claims have been fully considered and are persuasive. Therefore, the objections to the specification and claims in the non-final office action of 12/30/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 11-17, filed 03/24/2022 with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are persuasive. The examiner acknowledges that the steps of “obtaining a 3D ultrasound image of a volume, obtaining an additional ultrasound acquisition of a portion of interest of the volume, generating first display data for display of the 3D ultrasound image, generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition, and displaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” are steps that cannot be practically performed in the human mind. 
Furthermore, the examiner acknowledges that claim 1 integrates any potential abstract idea into a practical application because the claim now recites “generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition; and displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data”. The applicant also asserts that the claimed process results in improved ultrasound imaging display and cites page 4, lines 12-17 and page 2 line 31-page 3, line 2 of the instant specification, stating that the process “provides additional information to a user, and improves their understanding of the relevance of the displayed ultrasound acquisition” which “leads to a significant reduction in user error” and “advantageously increases a user’s cognizance of information output by an ultrasound imaging system”.
Furthermore, the examiner acknowledges that the steps of “generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition and displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” amount to significantly more than the abstract idea since these steps enable the user to easily discern the contents and location of the additional ultrasound acquisition in relation to the 3D ultrasound image and thus represents an improvement.
Therefore, the rejection of claims 1-14 under 35 U.S.C. 101 have been withdrawn.
Applicant’s arguments, see Remarks pages 17-19, filed 03/24/2022, with respect to the rejection of claims 1-3, 5-9 and 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Tsymbalenko US 20150209013 A1 “Tsymbalenko” as stated in the 35 U.S.C. 103 section above.
Applicant’s arguments, see Remarks pages 19-20, filed 03/24/2022, with respect to the rejection of claims 4 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claim 4, the examiner acknowledges that this claim has been cancelled. Therefore, the rejection of claim 4 is rejected is moot and has been withdrawn. 
Regarding claim 10, the examiner acknowledges that due to its dependence on claim 1, this claim inherits the new grounds of rejection made in view of Tsymbalenko US 20150209013 A1 “Tsymbalenko” as stated in the 35 U.S.C. 103 rejection above.
Regarding newly added claims 15-20, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. US 2011/0060223 A1 “Kim” is pertinent to the applicant’s disclosure because it discloses “Referring back to FIG. 1, the ultrasound system 100 may further include a user input unit 120. The use input unit 120 may be configured to receive input information from a user. In one embodiment, the input information may include first input information for setting a reference plane, second input information for setting an elliptical region of interest (ROI), and third input information for adjusting size of an ellipsoidal ROI” [0027].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793